CONTINUED EXAMINATION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/2021 has been entered. Claims 1-8 and 10-25 are presented for examination. Claim 9 is cancelled. 

Remarks
2.	Applicant's amendments to alleviate the 35 U.S.C. 101 rejection of claims 10-16, 18 and 20 have been fully considered and are persuasive, therefore the 35 U.S.C. 101 rejection of these claims is respectfully withdrawn. 
The Information Disclosure Statement(s) (IDS) submitted on 1/4/2021, 1/19/2021, 3/30/2021, 6/7/2021 and 7/8/2021 have been considered.





Allowable Subject Matter

3.	Claims 1-8 and 10-25 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 1, 8, 10, 17, 19 and 24, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Karroumi teaches a numerical virtual keyboard that comprises multiple keys and a cursor. The user places the cursor over a key to select the key, then moves the cursor over another key. When the user places the cursor over a key, a second dummy cursor is placed over another key. The dummy cursor also moves when the real cursor moves.  
The prior art of Griffin teaches that the user inputs a key by touching or tapping it on the virtual keyboard. Input characters are generated based on several factors, such as context, frequency of use and others.
But the claims of the present invention recite a different combination of limitations. Claim 1 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“concurrently display a first plurality of targets including a first target, a second target, a third target, and a fourth target; 
move a first visual indication of a current user target to the first target at a first time to reflect a change of the current user target to the first target in response to a first user input for discrete movement of the current user target; 
move the first visual indication to the second target at a second time after the first time to reflect a change of the current user target to the second target in response to a second user input for discrete movement of the current user target; 
actuate the current user target at a third time after the second time in response to a third user input for actuation of the current user target; 
automatically move a second visual indication of a first distractor target to the third target at a fourth time at or after the first time by applying a virtual navigation model generated based on measured human navigation behavior and configured to output synthesized navigation of targets and by generating movement of the second visual indication from target to target based on the output of the virtual navigation model; and 
automatically move the second visual indication to the fourth target at a fifth time after the fourth time and before the third time by applying the virtual navigation model generated based on human navigation behavior“.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner
August 6, 2021